Case 19-61608-grs           Doc 626       Filed 06/05/20 Entered 06/05/20 20:31:58                     Desc Main
                                         Document      Page 1 of 18


                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


In Re:                                                    )                Case No. 19-61608
                                                          )
Americore Holdings, LLC, et al.1                          )                Jointly administered
                                                          )
                          Debtors.                        )                Chapter 11
                                                          )

    NOTICE OF POTENTIAL ASSUMPTION AND ASSIGNMENT OF EXECUTORY
    CONTRACTS OR UNEXPIRED LEASES AND CURE AMOUNTS (ST. ALEXIUS)

         PLEASE TAKE NOTICE THAT:

         1.      On December 31, 2019 (the “Petition Date”), Americore Holdings, LLC and its

debtor affiliates (collectively, the “Debtors”), including St. Alexius Properties, LLC, St. Alexius

Hospital Corporation #1, and Success Healthcare 2, LLC, (collectively, “St. Alexius”), filed

voluntary petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.

§§ 101, et seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court for the Eastern

District of Kentucky (the “Court”)—thereby commencing the above-captioned, jointly-

administered chapter 11 cases (collectively, the “Chapter 11 Cases”).

         2.      On February 21, 2020, the Office of the United States Trustee (the “U.S. Trustee”)

appointed Carol L. Fox (the “Trustee”) as chapter 11 trustee for the Debtors in the Chapter 11

Cases. See Docket Nos. 258, 269.

         3.      On April 24, 2020, the Trustee filed the Trustee’s Motion for Entry of an Order: (I)

Approving Bidding Procedures in Connection with the Sale of Substantially all of the Debtors’


1
  The Debtors in these Chapter 11 Cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).
Case 19-61608-grs        Doc 626      Filed 06/05/20 Entered 06/05/20 20:31:58                 Desc Main
                                     Document      Page 2 of 18


Assets (St. Alexius), (II) Establishing Procedures for the Assumption and/or Assignment by the

Trustee of Certain Executory Contracts and Unexpired Leases, (III) Approving the Form and

Manner of Notice of Bidding Procedures, (IV) Setting Objection Deadlines, and (V) Granting

Related Relief (the “Bid Procedures Motion”) [Docket No. 482].

        4.      On May 12, 2020, the Court entered an order granting the Bid Procedures Motion2

and approving the Bidding Procedures.

        5.      On June 1, 2020, the Trustee filed the Trustee’s Motion for Entry of Order: (A)

Authorizing the Sale of Substantially All of the Debtors’ Assets (St. Alexius) in Accordance with

Approved Bid Procedures; (B) Authorizing the Assumption and Assignment of Executory

Contracts and Unexpired Leases in Accordance with Approved Bid Procedures; and (C) Granting

Related Relief (the “Sale Motion”) [Docket No. 593] seeking entry of an order authorizing and

approving (a) the sale (the “Sale”) of substantially all assets (collectively, the “Assets”) of St.

Alexius, including, without limitation, the rights and interests of St. Alexius under any executory

contracts or unexpired leases (collectively, the “Purchased Contracts”), free and clear of all claims

and encumbrances pursuant to Section 363 of the Bankruptcy Code and (b) the assumption and

assignment of some or all of the Purchased Contracts to the purchaser of the Assets (the

“Purchaser”) pursuant to Sections 363 and 365 of the Bankruptcy Code.

        6.      Upon the closing of the Sale (such date, the “Closing Date”), the Trustee may

assume and assign to the Purchaser the Purchased Contracts identified on Exhibit 1 hereto (the

“Contracts Schedule”). Please be aware that the inclusion of any contract or lease on the

Contracts Schedule shall not constitute an admission or concession that the subject contract or

lease is an executory contract or unexpired lease, for purposes of Section 365 of the Bankruptcy


2
  Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Bidding
Procedures Motion or the Bidding Procedures Order, as applicable.




                                                     2
Case 19-61608-grs            Doc 626       Filed 06/05/20 Entered 06/05/20 20:31:58                    Desc Main
                                          Document      Page 3 of 18


Code, and shall not obligate the Trustee or St. Alexius to assume or assign such contract or

lease as part of the Sale. The Trustee reserve all rights, claims, causes of action, and defenses

with respect to any and all contracts and leases listed on the Contracts Schedule.

           7.       The Contracts Schedule lists the Cure Amounts,3 if any, necessary for the

assumption and assignment of each of the Purchased Contracts. Each Cure Amount listed on the

Contracts Schedule represents all liabilities of any nature of the Trustee and St. Alexius arising

under each Purchased Contract as of the anticipated closing date of the Sale.

           8.       YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN

IDENTIFIED AS A COUNTERPARTY TO A PURCHASED CONTRACT THAT MAY BE

ASSUMED AND ASSIGNED AS PART OF THE SALE. Under the procedures for the

assumption and assignment of Purchased Contracts (the “Assumption and Assignment

Procedures”), the Trustee may amend or supplement the Contracts Schedule in any respect through

the filing and service of an amended notice and Contracts Schedule, which, as amended, shall

govern the assumption and assignment of any Purchased Contracts.

           9.       All objections to the assumption and assignment of any Purchased Contracts (each,

an “Objection”), including without limitation any objection to the proposed Cure Amount or the

provision of adequate assurance of future performance under any Purchased Contract pursuant to

Section 365 of the Bankruptcy Code (“Adequate Assurance”), must: (a) be in writing; (b) be signed

by counsel or attested to be the objecting party; (c) be in conformity with the Federal Rules of

Bankruptcy Procedure and the Local Rules of the United States Bankruptcy Court for the Eastern

District of Kentucky; (d) identify the Purchased Contract(s) subject to the Objection; (e) describe

with particularity any cure the objecting party contends is required under Section 365 of the



3
    As used herein, “Cure Amount” refers to the Cure Amount(s) identified for each Purchased Contract on Exhibit 1.




                                                          3
Case 19-61608-grs      Doc 626     Filed 06/05/20 Entered 06/05/20 20:31:58            Desc Main
                                  Document      Page 4 of 18


Bankruptcy Code (the “Cure Claim”) and identify the bases of the alleged Cure Claim under the

Purchased Contract(s); (f) attach all documents supporting or evidencing the Cure Claim; (g) if the

response contains an objection to Adequate Assurance, state with specificity what the objecting

party believes is required to provide Adequate Assurance; and (h) and served on the following

parties (collectively, the “Notice Parties”): (i) the Chapter 11 Trustee, Carol L. Fox, GlassRatner

Advisory & Capital Group, LLC, 200 E. Broward Blvd., Suite 1010, Fort Lauderdale, Florida

33301 (cfox@glassratner.com); (ii) counsel to the Trustee, Baker & Hostetler, LLC, 200 S. Orange

Avenue, Suite 2300, Orlando, Florida 32801, Attn: Elizabeth A. Green (egreen@bakerlaw.com),

Jimmy      D.     Parrish     (jparrish@bakerlaw.com),       and     Tiffany      Payne     Geyer

(tpaynegeyer@bakerlaw.com); (iii) counsel to the Creditors’ Committee, Nelson Mullins Riley &

Scarborough LLP, 2 South Biscayne Blvd, Suite 2100, Miami, Florida 33131, Attn: Frank Terzo

(frank.terzo@nelsonmullins.com),      Gary    Freedman      (gary.freedman@nelsonmullins.com),

Michael Lessne (michael.lessne@nelsonmullins.com) and Frost Brown Todd LLC, 301 East

Fourth Street, Cincinnati, OG 45202, Attn: Adam Kegley (akegley@fbtlaw.com) and Douglas

Lutz (dlutz@fbtlaw.com); (iv) the Trustee’s investment banker, B. Riley FBR Inc., 299 Park

Avenue, 21st Floor, New York, NY 10171, Attn: Perry Mandarino (pmandarino@brileyfbr.com)

and Daniel Golynskiy (dgolynskiy@brileyfbr.com); and the Office of the United States Trustee,

100 E. Vine St. #500, Lexington, KY 40507, Attn: John Daugherty (John.Daugherty@usdoj.gov)

and Bradley Nerderman (Bradley.nerderman@usdoj.gov). OBJECTIONS MUST BE FILED

WITH THE CLERK OF THE COURT AND SERVED ON THE NOTICE PARTIES BY

NO LATER THAN 5:00 P.M. (PREVAILING EASTERN TIME) ON JUNE 19, 2020 (the

“Objection Deadline”); provided, however, that any Objection based on events occurring at any

Auction may be filed with the Clerk of Court and served on the Notice Parties until 3:00 p.m.




                                                4
Case 19-61608-grs       Doc 626     Filed 06/05/20 Entered 06/05/20 20:31:58            Desc Main
                                   Document      Page 5 of 18


(Prevailing Eastern Time) on the day prior to the date first scheduled for the hearing to approve

the Sale.

       10.     If the Trustee identifies any additional executory contracts and/or unexpired leases

to be assumed and assigned to the Purchaser (whether before or after closing of any Sale), the

Trustee shall serve a Supplemental Notice of Assumption and Assignment (the “Supplemental

Notice”) by first-class mail, facsimile, electronic transmission, or overnight mail on all known

counterparties (and their attorney, if known) to the subject contracts or leases at the last known

address for the counterparties. The Supplemental Notice of Assumption shall be served no later

than fourteen (14) calendar days before the proposed effective date of the proposed assumption

and assignment. Any counterparty to a contract or lease first identified on a Supplemental Notice

shall have fourteen (14) days from service of the Supplemental Notice to file an objection to the

proposed assumption and assignment of its contracts or lease. Such objection shall comport in all

material respects with the Assumption and Assignment Procedures and, with the exception of the

Objection Deadline, paragraph 9 of this notice. If an objection is filed to a Supplemental Notice,

the Trustee shall obtain a hearing date for the adjudication of such objection and provide notice of

the hearing date to the objecting party.

        CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       IF YOU FAIL TO FILE AN OBJECTION TO THE ASSUMPTION OR ASSIGNMENT

OF YOUR CONTRACT OR LEASE IN ACCORDANCE WITH THE INSTRUCTIONS AND

DEADLINES SET FORTH HEREIN, OR ANY SUPPLEMENTAL NOTICE, YOU SHALL

BE (A) BARRED FROM OBJECTING TO THE CURE AMOUNT, (B) ESTOPPED FROM

ASSERTING OR CLAIMING ANY CURE AMOUNT AGAINST THE DEBTORS, THEIR

BANKRUPTCY ESTATES, THE TRUSTEE, OR THE PURCHASER THAT IS GREATER




                                                 5
Case 19-61608-grs       Doc 626     Filed 06/05/20 Entered 06/05/20 20:31:58            Desc Main
                                   Document      Page 6 of 18


THAN THE CURE AMOUNT SET FORTH ON EXHIBIT 1 OR IN ANY SUPPLEMENTAL

NOTICE, AS APPLICABLE, AND (C) DEEMED TO HAVE CONSENTED TO THE CURE

AMOUNT AND THE ASSUMPTION AND ASSIGNMENT OF YOUR CONTRACT OR

LEASE.

                       OBTAINING ADDITIONAL INFORMATION

       Copies of the Bidding Procedures Motion, the Bidding Procedures, the Bidding Procedures

Order, the Sale Motion, as well as all related documents and exhibits are available on the Court’s

website or may be requested from counsel for the Trustee by sending an email to Jimmy Parrish

at jparrish@bakerlaw.com with a copy to Chad Martin at cmartin@bakerlaw.com.

Date: June 5, 2020
                                                 /s/ Jimmy D. Parrish
                                                 Elizabeth A. Green, Esq.
                                                 Florida Bar No, 0600547
                                                 egreen@bakerlaw.com
                                                 Jimmy D. Parrish
                                                 Florida Bar No. 526401
                                                 jparrish@bakerlaw.com
                                                 Baker & Hostetler LLP
                                                 SunTrust Center, Suite 2300
                                                 Post Office Box 112
                                                 Orlando, Florida 32802-0112
                                                 Telephone: 407-649-4000
                                                 Facsimile: 407-841-0168
                                                 Attorneys for the Chapter 11 Trustee


                                CERTIFICATE OF SERVICE

        It is hereby certified that on June 5, 2020 a true and correct copy of the foregoing was
served electronically through the Court’s ECF system upon all Filing Users accepting Notice of
Electronic Filing and via U.S. First Class Mail, postage prepaid, to all parties listed on Exhibit A
to this Notice.

                                                /s/ Jimmy D. Parrish
                                                Jimmy D. Parrish




                                                 6
Case 19-61608-grs   Doc 626    Filed 06/05/20 Entered 06/05/20 20:31:58   Desc Main
                              Document      Page 7 of 18


                                     Exhibit 1




                                         7
        Case 19-61608-grs                   Doc 626            Filed 06/05/20 Entered 06/05/20 20:31:58                             Desc Main
                                                              Document      Page 8 of 18




                                                                                                                                                     Contracts


Americore Holdings, et al. , Debtors.
United States Bankruptcy Court - Case No. 19-61608 (Jointly Administered)
Schedule of Executory Contracts St. Alexius Hospital Corporation #1

    Contract Title                 Debtor Party                       Party 2          Pre-Petition Amount   Post-Petition Amount       Total Cure Amount
Software License and
                        Success Healthcare LLC                3M HealthCare                      22,413.58             22,413.58    $            44,827.16
Services Agreement
Addendum to
Emergency
                                                              Abbott Ambulance,
Department              St. Alexius Hospital Corporation #1                                       5,759.98                    -     $             5,759.98
                                                              Inc, dba Abbott EMS
Management Service
Agreement
Equipment Service                                             Abbott Laboratories
                        St. Alexius Hospital Corporation #1                                       2,000.00              2,094.17    $             4,094.17
Program Agreement                                             Inc
ACC Business Multi-
                        St. Alexius Hospital Corporation #1 ACC Business                          8,035.86                663.63    $             8,699.49
Service Agreement
Hospital Services
                        St. Alexius Hospital Corporation #1 Aetna Health, Inc.                          -                           $                   -
Agreement
                        St. Alexius Hospital Corporation #1 Aetna Dental Plan                                           8,789.89    $             8,789.89
Medical Office Building
                        St. Alexius Hospital Corporation #1 Ahmed Ali, M.D.                                                         $                   -
Lease
Medical Office Building
                        St. Alexius Hospital Corporation #1   Albert Viloria, M.D.                                                  $                   -
Lease
RALS Software
System License and                                            Alere Informatics, Inc
Support Master                                                now Abbott Rapid
                        St. Alexius Hospital Corporation #1                                      14,037.55              2,070.71    $            16,108.26
Agreement and                                                 Diagnostics
Business Associate                                            Informatics, Inc
Agreement
Medical Allied Claims   St. Alexius Hospital Corporation #1 Allied Benefit Systems                      -              35,052.94    $            35,052.94

                                                            American Guarantee &
Property Insurance      St. Alexius Hospital Corporation #1 Liability Insurance                                                     $                   -
                                                            Company
Blood Services
                        St. Alexius Hospital Corporation #1 American Red Cross                    3,755.00              2,379.00    $             6,134.00
Agreement
PM Service Agreement St. Alexius Hospital Corporation #1 American Services                          795.00                    -     $               795.00

                                                                                                                                                  Page1of11
ScheduleofExecutoryContracts
        Case 19-61608-grs                   Doc 626            Filed 06/05/20 Entered 06/05/20 20:31:58                            Desc Main
                                                              Document      Page 9 of 18




                                                                                                                                                    Contracts


Schedule of Executory Contracts St. Alexius Hospital Corporation #1

    Contract Title                 Debtor Party                       Party 2         Pre-Petition Amount   Post-Petition Amount       Total Cure Amount
Credit Application &                                          AmerisourceBergen
                       St. Alexius Hospital Corporation #1                                             -               6,177.16    $             6,177.16
Agreement                                                     Drug Corporation
Equipment Lease                                               American Boiler &
                       St. Alexius Hospital Corporation #1                                             -              11,328.54    $            11,328.54
Agreement                                                     Mech
Term Extension of
Senior Clinic Services St. Alexius Hospital Corporation #1    Anoj Goel, MD                        750.00                750.00    $             1,500.00
Agreement
                                                              Applied Statistics &
Master Agreement        St. Alexius Hospital Corporation #1                                            -               6,500.00    $             6,500.00
                                                              Management
Service Agreement       St. Alexius Hospital Corporation #1 Aramark                             35,656.20              1,858.47    $            37,514.67
Medical Office Building                                       Arch Clinical Trials,
                        St. Alexius Hospital Corporation #1                                     18,750.00              2,500.00    $            21,250.00
Lease                                                         LLC (Syed)
Commericial General
Liability, Medicial                                           Arthur J. Gallagher &
Facilities, and         St. Alexius Hospital Corporation #1   Co./MedPro Policies                                                  $                   -
Professional Liability                                        Above
Insurance
                                                          Assessment
ATI Complete
                      St. Alexius Hospital Corporation #1 Technology Institute,                                                    $                   -
Partnership Agreement
                                                          LLC
Staffing Agreement
and Mutual Non-      St. Alexius Hospital Corporation #1 Aya Healthcare Inc.                   248,757.91             28,321.50    $           277,079.41
Disclosure Agreement
Commercial Insurance
Premium Finance      Americore Health, LLC                    Bank Direct Capital              119,772.82                          $           119,772.82
Agreement
                                                              Baxter Healthcare
Vizient Agreement       St. Alexius Hospital Corporation #1                                     12,917.94                    -     $            12,917.94
                                                              Corporation
Insurances and Risk
                                                              Beyond Risk
Management Services Americore Holdings LLC                                                                                         $                   -
                                                              Consultants LLC
Agreement

Managed Care
                        St. Alexius Hospital Corporation #1 BLIS                                                                   $                   -
Contract



                                                                                                                                                 Page2of11
ScheduleofExecutoryContracts
        Case 19-61608-grs                    Doc 626           Filed 06/05/20 Entered 06/05/20 20:31:58                             Desc Main
                                                              Document     Page 10 of 18




                                                                                                                                                     Contracts


Schedule of Executory Contracts St. Alexius Hospital Corporation #1

    Contract Title                  Debtor Party                      Party 2          Pre-Petition Amount   Post-Petition Amount       Total Cure Amount
Hyperbaric Oxygen
Therapy Department
                         St. Alexius Hospital Corporation #1 Brossett Corp                      115,000.00   N/A                    $           115,000.00
Management
Agreement
Hyperbaric Oxygen
Therapy Department
                         St. Alexius Hospital Corporation #1 Brossett Corp                                              4,240.00    $             4,240.00
Management
Agreement
Equipment Rental and
                     St. Alexius Hospital Corporation #1 CareFusion                              52,505.02               2,493.70 $              54,998.72
Support Agreement


PACS Service
                         St. Alexius Hospital Corporation #1 CareStream Health Inc               53,152.13                    -     $            53,152.13
Agreement


Medical Claims
                         Americore Holdings LLC               Catalyst RCM                                              7,500.00
Service Agreement
Medical Office Building                                       Chaganti &
                        St. Alexius Hospital Corporation #1                                                                         $                   -
Lease                                                         Associates, P.C.
Hospital Services                                             Cigna HealthCare of
                        St. Alexius Hospital Corporation #1                                                                         $                   -
Agreement                                                     St. Louis, Inc.


MOB Lease ***            St. Alexius Hospital Corporation #1 City Clinical Trial LLC                                                $                   -


                                                            Clinical Medical
Medical Office Building
                        St. Alexius Hospital Corporation #1 Services, LLC                                                           $                   -
Lease
                                                            (Dr.Syed)
Medical Office Building                                     Clinical Research
                        St. Alexius Hospital Corporation #1                                                                         $                   -
Lease                                                       Associates (Dr Syed)
Letter of Agreement for                                     Clive Samson
                        St. Alexius Hospital Corporation #1                                                                         $                   -
Chaplain Services                                           Chaplain Services
Medical Office Building
                        St. Alexius Hospital Corporation #1 Concierge Care, LLC                                                     $                   -
Lease
Hospital Participation
                         St. Alexius Hospital Corporation #1 Coventry                                                               $                   -
Agreement

                                                                                                                                                  Page3of11
ScheduleofExecutoryContracts
        Case 19-61608-grs                    Doc 626            Filed 06/05/20 Entered 06/05/20 20:31:58                            Desc Main
                                                               Document     Page 11 of 18




                                                                                                                                                     Contracts


Schedule of Executory Contracts St. Alexius Hospital Corporation #1

    Contract Title                  Debtor Party                      Party 2          Pre-Petition Amount   Post-Petition Amount       Total Cure Amount
12th Amendment to
the Hospital
                         St. Alexius Hospital Corporation #1 Coventry                                                               $                   -
Participation
Agreement
Cyracom International
                      St. Alexius Hospital Corporation #1 CyraCom                                 1,597.32                    -     $             1,597.32
Service Agreement


Transfer Agreement       St. Alexius Hospital Corporation #1 DCBU Hospice, Inc.                                                     $                   -


Letter of Agreement for                                     Doni Lynn Driemeier-
                        St. Alexius Hospital Corporation #1                                                                         $                   -
Chaplain Services                                           Showers
Letter of Agreement for
                        St. Alexius Hospital Corporation #1 Dori Dana Hudson                                                        $                   -
Chaplain Services

Medical Office Building                                     Dr. Kulsoom Junaid
                        St. Alexius Hospital Corporation #1                                                                         $                   -
Lease                                                       D/B/A Breeze Hospice


CT Service Contract                                            Electromek Diagnostic
                         St. Alexius Hospital Corporation #1                                     43,870.34              5,203.00    $            49,073.34
Agreement                                                      Systems, Inc.
Provider Participation                                         Essence Healthcare,
                         St. Alexius Hospital Corporation #1                                                                        $                   -
Agreement                                                      Inc.
Managed Care
                         St. Alexius Hospital Corporation #1 First Health                                                           $                   -
Contract
Commercial Premium                                             First Insurance
                         St. Alexius Hospital Corporation #1
Finance Agreement                                              Funding

                                                               Focus Healthcare
Hospital Agreement       St. Alexius Hospital Corporation #1                                                                        $                   -
                                                               Management Hospital
Medical Office Building                                     Forest Park Pharmacy,
                        St. Alexius Hospital Corporation #1                                                                         $                   -
Lease                                                       Inc.
                                                            Four Seasons Living
Transfer Agreement      St. Alexius Hospital Corporation #1                                                                         $                   -
                                                            Center
Transportation
                                                            Gateway Ambulance
Services Provider       St. Alexius Hospital Corporation #1                                       2,307.64                    -     $             2,307.64
                                                            Services
Agreement
                                                                                                                                                  Page4of11
ScheduleofExecutoryContracts
        Case 19-61608-grs                    Doc 626            Filed 06/05/20 Entered 06/05/20 20:31:58                          Desc Main
                                                               Document     Page 12 of 18




                                                                                                                                                   Contracts


Schedule of Executory Contracts St. Alexius Hospital Corporation #1

    Contract Title                  Debtor Party                      Party 2        Pre-Petition Amount   Post-Petition Amount       Total Cure Amount


Managed Care                                                   Gateway to Better
                         St. Alexius Hospital Corporation #1                                                                      $                   -
Contract                                                       Health

Fleet management
Print Services           St. Alexius Hospital Corporation #1 GFI Digital, Inc.                  3,835.46              4,655.51    $             8,490.97
Agreement
Copier Maintenance
                         St. Alexius Hospital Corporation #1 GFI Digital, Inc.                  3,498.15                982.57    $             4,480.72
Agreement
Technology Leasing                                           Gibbs Technology
                         St. Alexius Hospital Corporation #1                                    6,051.20              6,051.20    $            12,102.40
Agreement                                                    Leasing, LLC
Transfer Agreement       St. Alexius Hospital Corporation #1 GMG, Inc                                                             $                   -
Medical Office Building                                     Gurprakash Grewal,
                        St. Alexius Hospital Corporation #1                                                                       $                   -
Lease                                                       M.D.

Assignment of
                                                          Health Physics
Professional Services
                      St. Alexius Hospital Corporation #1 Associates FKA New                          -               1,655.00    $             1,655.00
Agreement; Addendum
                                                          World Environmental
dated 11/15/2016

Managed Care
                         St. Alexius Hospital Corporation #1 Healthcare USA                                                       $                   -
Contract

Participating Hospital
                         St. Alexius Hospital Corporation #1 Healthlink                        10,155.03                 67.41    $            10,222.44
Agreement
Amendment to
Participating Hospital   St. Alexius Hospital Corporation #1 Healthlink             N/A                    N/A                    $                   -
Agreement
Transfer Agreement       St. Alexius Hospital Corporation #1 Heritage Care Center                                                 $                   -

Financed Policy (First                                         Hub Group (for
                         St. Alexius Hospital Corporation #1                                                                      $                   -
Insurance Funding)                                             Property Policy)




                                                                                                                                                Page5of11
ScheduleofExecutoryContracts
        Case 19-61608-grs                    Doc 626            Filed 06/05/20 Entered 06/05/20 20:31:58                             Desc Main
                                                               Document     Page 13 of 18




                                                                                                                                                      Contracts


Schedule of Executory Contracts St. Alexius Hospital Corporation #1

    Contract Title                  Debtor Party                      Party 2           Pre-Petition Amount   Post-Petition Amount       Total Cure Amount
Cloud Services
Agreement and                                                  IBM (FKA Truven
                    St. Alexius Hospital Corporation #1                                                                              $                   -
Business Associate                                             Health Analytics)
Agreement
CareDiscovery
                                                               IBM (FKA Truven
Transform NP Legacy St. Alexius Hospital Corporation #1                                           32,053.56              5,449.12    $            37,502.68
                                                               Health Analytics)
Facility NPR
Pollution and
                                                               Indian Harbor
Remediation Legal   St. Alexius Hospital Corporation #1                                                                              $                   -
                                                               Insurance Company.
Liability
Participating Hospital
                         St. Alexius Hospital Corporation #1 Integrated Health Plan                                                  $                   -
Agreement
                         St. Alexius Hospital Corporation #1 Iron Mountain                        55,388.63              1,687.11    $            57,075.74
Services Agreement       St. Alexius Hospital Corporation #1 James W. Knight, MD                   1,500.00                    -     $             1,500.00

MOB Lease                St. Alexius Hospital Corporation #1 Jay Mahadevan, M.D.                                                     $                   -

MOB Lease                St. Alexius Hospital Corporation #1 Jitendra M. Patel, M.D.                                                 $                   -
Letter of Agreement for                                     Kathleen Henton
                        St. Alexius Hospital Corporation #1                                           10.00                    -     $                10.00
Chaplain Services                                           Chaplin Services
Letter of Agreement for                                     Kathleen Stock
                        St. Alexius Hospital Corporation #1                                                                          $                   -
Chaplain Services                                           Chaplin Services
Support Service                                                The Kings Midwest
                         St. Alexius Hospital Corporation #1                                     582,532.79            148,356.55    $           730,889.34
Agreement                                                      Division LLC
Laboratory Interface                                           Laboratory Corporation
                         St. Alexius Hospital Corporation #1                                      51,845.65                    -     $            51,845.65
System Agreement                                               of America Holdings
                                                               Levering Regional
Transfer Agreement       St. Alexius Hospital Corporation #1                                                                         $                   -
                                                               Health Care
                                                             Lindenwood University
                                                             School of Nursing and
Transfer Articulation
                         St. Alexius Hospital Corporation #1 Allied Health Sciences,                                                 $                   -
Agreement
                                                             and Lutheran School
                                                             of Nursing


                                                                                                                                                   Page6of11
ScheduleofExecutoryContracts
        Case 19-61608-grs                    Doc 626            Filed 06/05/20 Entered 06/05/20 20:31:58                           Desc Main
                                                               Document     Page 14 of 18




                                                                                                                                                    Contracts


Schedule of Executory Contracts St. Alexius Hospital Corporation #1

    Contract Title                  Debtor Party                      Party 2         Pre-Petition Amount   Post-Petition Amount       Total Cure Amount
Facility and Program
Participation            St. Alexius Hospital Corporation #1 Magellan BH                                                           $                   -
Agreement
                         St. Alexius Hospital Corporation #1 Matheson Tri-Gas                    8,081.46                    -     $             8,081.46
General Staffing                                             Maxim Healthcare
                         St. Alexius Hospital Corporation #1                                                                       $                   -
Agreement                                                    Services
Cash Acceleration
                         St. Alexius Hospital Corporation #1 McBee/Netsmart                                                        $                   -
Proposal

Managed Care                                                   Mental Health
                         St. Alexius Hospital Corporation #1                                                                       $                   -
Contract                                                       Associates


Managed Care
                         St. Alexius Hospital Corporation #1 Mercy Health Plan                                                     $                   -
Contract


Managed Care
                         St. Alexius Hospital Corporation #1 Mercy Managed BH                       72.00                    -     $                72.00
Contract

Statement of                                                   Mid-America
                         St. Alexius Hospital Corporation #1                                     3,100.00                    -     $             3,100.00
Agreement                                                      Transplant
Cryotherapy Service
Agreement and                                                  Midwest Surgical
                         St. Alexius Hospital Corporation #1                                       745.00                    -     $               745.00
Business Associate                                             Technologies
Agreement
                                                             Missouri Baptist
Reciprocal Patient                                           Hospital of Sullivan
                         St. Alexius Hospital Corporation #1                                                                       $                   -
Transfer Agreement                                           d/b/a Missouri Baptist
                                                             Sullivan Hospital

Participating Provider                                         Missouri Care
                         St. Alexius Hospital Corporation #1                                                                       $                   -
Agreement                                                      (Wellcare)

Participating Provider                                         Missouri Care
                         St. Alexius Hospital Corporation #1                                                                       $                   -
Agreement                                                      (Wellcare)



                                                                                                                                                 Page7of11
ScheduleofExecutoryContracts
        Case 19-61608-grs                   Doc 626            Filed 06/05/20 Entered 06/05/20 20:31:58                            Desc Main
                                                              Document     Page 15 of 18




                                                                                                                                                    Contracts


Schedule of Executory Contracts St. Alexius Hospital Corporation #1

    Contract Title                 Debtor Party                      Party 2          Pre-Petition Amount   Post-Petition Amount       Total Cure Amount
Medical Office Building
                        St. Alexius Hospital Corporation #1   Mithen Neurology, LLC                                                $                   -
Lease
Vendor and Client                                             Mmodal Services,
                        St. Alexius Hospital Corporation #1                                     30,535.55                758.01    $            31,293.56
Master Agreement                                              LTD.
Hospital Services
                        St. Alexius Hospital Corporation #1   Molina Health Care                                                   $                   -
Agreement
Physician Employment
                     St. Alexius Hospital Corporation #1 Mujeeb U. Siddiqui MD                   2,324.92                    -     $             2,324.92
Agreement

MPI Participating
                        St. Alexius Hospital Corporation #1 Multiplan                                                              $                   -
Facility Agreement

Commercial General                                          National Fire & Marine
Liability/Medical       St. Alexius Hospital Corporation #1 Insurance Co                                                           $                   -
Malpractice                                                 (MedPro)

                                                          National Fire & Marine
Umbrella Over Primary
                      St. Alexius Hospital Corporation #1 Insurance Co                                                             $                   -
Ins
                                                          (MedPro)

Managed Care
                        St. Alexius Hospital Corporation #1 NHC Advantage                                                          $                   -
Contract


Medical Office Building
                        St. Alexius Hospital Corporation #1 Nina Corporation                                                       $                   -
Lease

Transfer Agreement      St. Alexius Hospital Corporation #1 North Village Park                                                     $                   -
Full Bundle
Subscription            St. Alexius Hospital Corporation #1 Paylocity Corporation                                                  $                   -
Agreement
Pentax Service
                        St. Alexius Hospital Corporation #1 Pentax                               4,000.00                          $             4,000.00
Agreement


Business Auto           St. Alexius Hospital Corporation #1 Philadelphia Indemnity                     -               2,556.00    $             2,556.00




                                                                                                                                                 Page8of11
ScheduleofExecutoryContracts
         Case 19-61608-grs                   Doc 626            Filed 06/05/20 Entered 06/05/20 20:31:58                            Desc Main
                                                               Document     Page 16 of 18




                                                                                                                                                     Contracts


Schedule of Executory Contracts St. Alexius Hospital Corporation #1

    Contract Title                  Debtor Party                      Party 2          Pre-Petition Amount   Post-Petition Amount       Total Cure Amount


Installments through
                         St. Alexius Hospital Corporation #1 Philadelphia Indemnity N/A                      N/A                    $                   -
insurer

Fire Alarm Testing
                         St. Alexius Hospital Corporation #1 Protegis Fire Systems                9,200.00                    -     $             9,200.00
Services
                         St. Alexius Hospital Corporation #1 Quatrex                              1,251.06              1,251.06    $             2,502.12
Patient Transfer
                         St. Alexius Hospital Corporation #1 Rainer Dialysis, LLC                                                   $                   -
Agreement
Medical Billing Service                                     Reimbursement
                        St. Alexius Hospital Corporation #1
Agreement                                                   Specialists LLC
Customer Service
                         St. Alexius Hospital Corporation #1 Republic Services                    2,873.50                    -     $             2,873.50
Agreement
                                                             Richard W. Danyluck,
MOB Lease                St. Alexius Hospital Corporation #1                                                                        $                   -
                                                             M.D.

Managed Care                                                   Right Choice Anthem
                         St. Alexius Hospital Corporation #1                                                                        $                   -
Contract                                                       Medicare Advantage


Facility Participation                                         RightChoice Anthem -
                         St. Alexius Hospital Corporation #1                                                                        $                   -
Agreement                                                      BCBS

Physician Employment
                     St. Alexius Hospital Corporation #1 Russel R. Kraeger, MD                    1,000.00              4,984.00    $             5,984.00
Agreement
                                                             Saint Louis
Autopsy Service
                         St. Alexius Hospital Corporation #1 University,d/b/a/                   80,957.27                    -     $            80,957.27
Agreement
                                                             SLUCare
Service Agreement
                         St. Alexius Hospital Corporation #1 Service Express          N/A                    N/A                    $                   -
16048
Service Agreement
                         St. Alexius Hospital Corporation #1 Service Express                     11,232.00             11,232.00    $            22,464.00
29527
Equipment Lease for
Aristos FX/FX Plus                                             Siemens Medical
                         St. Alexius Hospital Corporation #1                                     45,407.44              3,469.00    $            48,876.44
and Mommamot                                                   Solutions
3000/Nova

                                                                                                                                                  Page9of11
ScheduleofExecutoryContracts
        Case 19-61608-grs                  Doc 626            Filed 06/05/20 Entered 06/05/20 20:31:58                            Desc Main
                                                             Document     Page 17 of 18




                                                                                                                                                   Contracts


Schedule of Executory Contracts St. Alexius Hospital Corporation #1

    Contract Title                 Debtor Party                      Party 2         Pre-Petition Amount   Post-Petition Amount       Total Cure Amount
                                                            Specialists in
Service Agreement       St. Alexius Hospital Corporation #1                                   317,695.00             76,362.00    $           394,057.00
                                                            Anesthesia PC
                                                            SSM Health Care St
                                                            Louis, SSM Health
                                                            Cardinal Glennon
Patient Transfer
                        St. Alexius Hospital Corporation #1 Children's Hospital,               79,683.78              1,086.13    $            80,769.91
Agreement
                                                            SSM Health Saint
                                                            Louis University
                                                            Hospital
Medical Office Building                                     St. Louis Psychiatry
                        St. Alexius Hospital Corporation #1                                                                       $                   -
Lease                                                       Doctors Group, LLC
Equipment Rental
                        St. Alexius Hospital Corporation #1 Stryker Flex Financial             63,042.96                          $            63,042.96
Agreement
ASMBS Bariatric
Surgery Center of                                           Surgical Review
                        St. Alexius Hospital Corporation #1                                                                       $                   -
Excellence Program                                          Corporation
Designee Agreement
Consulting Agreement St. Alexius Hospital Corporation #1 The Talbot Group
Jefferson Campus
Elevator Maintenance St. Alexius Hospital Corporation #1 Thyssenkrup Elevator                  37,195.56                    -     $            37,195.56
Agreement
Workers
                                                         Travelers (Assigned
Compensation and     St. Alexius Hospital Corporation #1                                                                          $                   -
                                                         Risk)
Employers' Liability

Managed Care                                                 TriWest Healthcare
                       St. Alexius Hospital Corporation #1                                      6,727.00                    -     $             6,727.00
Contract                                                     Alliance

Tuition Servicing
                       St. Alexius Hospital Corporation #1   Tuition Options LLC                                      5,668.41    $             5,668.41
Agreement
Software as a Service
                                                             Unit 4 - Three River
Subscription           S - School of Nursing                                                   20,500.00             12,500.00    $            33,000.00
                                                             Systems Inc.
Agreement
Facility Participation                                       United Behavioral
                       St. Alexius Hospital Corporation #1                                                                        $                   -
Agreement                                                    Health
Facility Agency                                              United Behavioral
                       St. Alexius Hospital Corporation #1                                                                        $                   -
Application                                                  Health

                                                                                                                                               Page10of11
ScheduleofExecutoryContracts
         Case 19-61608-grs                   Doc 626            Filed 06/05/20 Entered 06/05/20 20:31:58                           Desc Main
                                                               Document     Page 18 of 18




                                                                                                                                                    Contracts


Schedule of Executory Contracts St. Alexius Hospital Corporation #1

    Contract Title                  Debtor Party                      Party 2         Pre-Petition Amount   Post-Petition Amount       Total Cure Amount
                                                             United Health Military
Facility Participation
                         St. Alexius Hospital Corporation #1 & Veterans Services                                                   $                   -
Agreement
                                                             (TriCare)
Facility Participation
                         St. Alexius Hospital Corporation #1 United Healthcare                                                     $                   -
Agreement
All Payer Appendix       St. Alexius Hospital Corporation #1 United Healthcare                                                     $                   -

Life Insurance Policy    St. Alexius Hospital Corporation #1 Unum                                  143.84                    -     $               143.84
                                                             USA Radiology
Radiology Services
                         St. Alexius Hospital Corporation #1 Management                         25,000.00                    -     $            25,000.00
Agreement
                                                             Solutions, LLC
Software and Services
                      St. Alexius Hospital Corporation #1 VisionShare                                                              $                   -
Agreement
VSP Vision Care
                      St. Alexius Hospital Corporation #1 VSP Vision Care                                                          $                   -
Insurance
FSA Benefits          St. Alexius Hospital Corporation #1 WageWorks                             15,449.61              2,822.40    $            18,272.01
Pathology Services
                         St. Alexius Hospital Corporation #1 WCP Pathology                                                         $                   -
Agreements
Memorandum of
                         St. Alexius Hospital Corporation #1 Webster University                                                    $                   -
Understanding


Blanket Agreement        St. Alexius Hospital Corporation #1 Webster University                 72,325.00                          $            72,325.00


Professional Medical
                                                               Western Healthcare
Staffing Services        St. Alexius Hospital Corporation #1                                    93,000.00            152,000.00    $           245,000.00
                                                               LLC
Agreement



* Contracts are set up on auto-renewal policies.
** Contracts are valid until one party terminates the agreement.




                                                                                                                                                Page11of11
ScheduleofExecutoryContracts
